Citation Nr: 1137987	
Decision Date: 10/12/11    Archive Date: 10/19/11

DOCKET NO.  08-03 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to June 1994.

This case comes before the Board of Veterans' Appeals ("Board") on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Sioux Falls, South Dakota, which denied the Veteran's claim of entitlement to service connection for tinnitus.  

In April 2008, the Veteran testified at a personal hearing before a Decision Review Officer at the Sioux Falls RO.  A transcript of the hearing has been associated with the Veteran's claims folder. 


FINDING OF FACT

There is an approximate balance of positive and negative evidence regarding whether the Veteran's current tinnitus is the result of a disease, injury or event in service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, the Veteran's current tinnitus was the result of acoustic trauma in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")
With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).  Furthermore, in light of the favorable decision for the Veteran in this case, any error in the timing or content of VCAA notice, if shown, would be moot.

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

The Veteran contends that his tinnitus is the result of acoustic trauma during active duty service in the Air Force.  Specifically, he avers that in his military occupational specialty ("MOS") as an Aerospace Ground Equipment journeyman, he was an aircraft mechanic and was exposed to the loud noise of aircraft engines while working on the flight line for nearly eight years.  Although he states that he was provided with hearing protection, he notes that there were instances when engines or turbine generators would "run up" without warning before he could reach for his hearing protection gear.  See VA examination, April 2008, infra. 

Under the first Shedden element, the competent evidence must show that the Veteran has a current disability.  In this regard, tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type." Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is subjective, its existence is generally determined by whether or not the veteran claims to experience it.  Thus, for VA purposes, tinnitus is a disorder with symptoms that can be identified through lay observation alone.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Here, the Veteran reported ringing in the ears, or tinnitus, in his June 2006 claim, and during his April 2008 VA compensation and pension examination.  This examination diagnosed him as having tinnitus of the left ear.  Accordingly, the Board finds that the Veteran has a current tinnitus disability.

The second element of Shedden requires the in-service incurrence or aggravation of a disease or injury.  Here, the Board finds that the Veteran's left ear tinnitus was incurred during active duty service, as the evidence demonstrates that he was exposed to acoustic trauma.  In this regard, where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  In this case, during his April 2008 personal hearing at the RO, the Veteran stated that he first began to notice some hearing problems in service between 1990 and 1994, however, he admitted that he did not actually notice problems with tinnitus until 2006.  The Veteran's DD-214 reveals his MOS was indeed that of an Aerospace Ground Equipment specialist.  Aerospace Ground Equipment specialist has been determined by the Department of Defense to involve a high probability of hazardous noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) (discussing the Duty MOS Noise Exposure Listing).  Accordingly, the Veteran's noise exposure in service is conceded, and the Board finds that the Veteran's left ear tinnitus was incurred during active duty service.

During his April 2008 VA audio examination, the Veteran described his tinnitus as being constantly present, but only occurring in his left ear.  At that time, as noted above, he reported that his tinnitus had only been present since 2006.  Although he stated that he was exposed to daily acoustic trauma in service, he also reported having been exposed to some occupational noise exposure as a police chief for five years, and while working in a lumberyard.  The examiner concluded that, given the fact that the Veteran did not report experiencing tinnitus until more than 10 years after separating from active duty service, it was less likely than not that the condition was due to military noise exposure.  

In this regard, the Board notes that it is not bound to accept any opinion from a VA examiner, private physician, or other source concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Here, whether or not the Veteran's tinnitus is related to noise exposure, it is clear that, based on his MOS, he was exposed to acoustic trauma in service and reports that he experienced some hearing problems during service.  The Board also notes that a February 2008 private audiology examination reflects a diagnosis of tinnitus.  Significantly, the Board has also considered the Veteran's personal statements as to the etiology of his disability.  In this regard, the Board observes that the United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that, medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather may, depending on the facts of the case, be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  Davidson reaffirmed the Federal Circuit's holding in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus.  Moreover, in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382.

The Board agrees and finds that tinnitus is the type of disability that the Veteran is competent to describe.  See Barr v Nicholson, supra; see also Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Furthermore, there is no reason to doubt the Veteran's credibility as to his reports.  Accordingly, the Board concludes that there is at least an approximate balance of positive and negative evidence regarding whether his current left ear tinnitus is the result of acoustic trauma in active duty service.

The Board acknowledges that the current evidentiary posture is somewhat sparse, particularly in light of the fact that the VA examiner concluded that the Veteran's tinnitus was not related to service.  In this respect, however, the Board notes that, despite having reviewed the claims folder and performing a comprehensive audiological evaluation of the Veteran, it does not appear that the VA examiner considered VA Fast Letter 10-35, which, as discussed above, requires that VA consider the Duty MOS Noise Exposure Listing and concede such noise exposure if the duty position is shown to have a "highly probable" or "moderate" probability of exposure to hazardous noise.  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Consequently, the benefit-of-the-doubt rule applies, and service connection for tinnitus is granted.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


